      2:17-cv-03244-DCN           Date Filed 06/11/19     Entry Number 86        Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

    Bishara D. Braziel and Lamont George as            Civil Action No. 2:17-cv-03244-DCN
    Co-Personal Representatives of the Estate
    of D.S.G., a minor,

               Plaintiffs,                            Plaintiffs’ Proposed Voir Dire

    vs.

    NOVO Development Corporation d/b/a
    and a/k/a NOVO Properties,

                                     Defendant.


          1.     Does any potential juror or your family member or close friend live at or ever

lived at South Pointe Apartments in Hanahan, South Carolina?

          2.     Does any potential juror or your family member or close friend own a home or

previously owned a home with a swimming pool?

                 If so, would such circumstances make you inclined to favor one side over the

other in this lawsuit?

          3.     Does any potential juror or your family member or close friend live in a

neighborhood, community, or apartment complex or previously lived in a neighborhood,

community, or apartment complex with a swimming pool?

                 If so, would such circumstances make you inclined to favor one side over the

other in this lawsuit?

          4.     Does any potential jury or your family member or close friend own, operate, or

manage a swimming pool or previously owned, operated, or managed a swimming pool?
      2:17-cv-03244-DCN              Date Filed 06/11/19   Entry Number 86      Page 2 of 5




                If so, would such circumstances make you inclined to favor one side over the

other in this lawsuit.?

        5.      Has any potential juror had a family member or close friend die from drowning or

be injured from a near drowning incident?

        6.      The Defendant in the lawsuit is NOVO Development Corporation d/b/a and a/k/a

NOVO Properties. Is any potential juror or your family member or close friend currently

employed by or ever been employed by this corporation?

                If so, in what capacity?

        7.      Is any potential juror or your family member or close friend a Certified Pool

Operator (CPO) or ever been a Certified Pool Operator (CPO)?

        8.      Is any potential juror or your family member or close friend employed by or ever

been employed by a pool company?

                If so, in what capacity?

        9.      Is any potential juror or your family member or close friend employed by or ever

been employed by South Carolina DHEC (Department of Health and Environmental Control)?

                If so, in what capacity?

        10.     The following persons may testify in this lawsuit – please inform the Court if you

know any of these potential witnesses:

                a.        Bishara Braziel

                b.        Lamont George

                c.        Cornelius Brown

                d.        Brett Summers

                e.        Pat Marr



                                                   2
2:17-cv-03244-DCN    Date Filed 06/11/19       Entry Number 86   Page 3 of 5




      f.    Luke Abel

      g.    Ladawnya Braziel

      h.    Kala Braziel

      i.    Officer Ryan Burke

      j.    Sgt. Travis Dodd

      k.    Patrol Officer J. Teston

      l.    Patrol Officer Callahan

      m.    Patrol Officer W. Scott

      n.    Lieutenant Cassandra Brooks

      o.    Officer Pamela Diane Garlock

      p.    Chief Dennis Turner

      q.    Detective Sergeant Nelson

      r.    Detective Flor Ramon Reyes

      s.    Detective Ralph Clifton Driggers

      t.    Corporal John Gombar

      u.    Virginia L. Fowler

      v.    Stanly Wojtalewicz

      w.    Evan Seeley

      x.    Michael Bargeron

      y.    Dr. Bradley Marcus

      z.    Alan Campbell

      aa.   Dr. Deryn Strange



                                       3
      2:17-cv-03244-DCN         Date Filed 06/11/19     Entry Number 86       Page 4 of 5




               bb.    Sonya Cox a/k/a Sonya Wilson

               cc.    Chad Daley

               dd.    Philippine Rasonarina

               ee.    Laura Silva

               ff.    Arielle Mills

               gg.    Britney Smalls

               hh.    Katrina Hernandez

               ii.    John McNellage

               jj.    Kianna Mills

               kk.    Lakisha V. Brown Crawford

               ll.    Richard W. Watts

       11.     Does any potential juror have any feelings based on personal, philosophical, or

religious beliefs which might make you unable to render a fair verdict in this case or might make

you favor one side over the other in the case?



                                              JOYE LAW FIRM, L.L.P.

                                              s/Christopher J. McCool
                                              Christopher J. McCool (Fed. ID: 5747)
                                              Post Office Box 62888
                                              5861 Rivers Avenue (29406)
                                              North Charleston, SC 29419-2888
                                              Office: (843) 554-3100
                                              Facsimile: (843) 529-9180
                                              cmccool@joyelawfirm.com
                                              Attorney for Plaintiffs




                                                 4
     2:17-cv-03244-DCN         Date Filed 06/11/19      Entry Number 86       Page 5 of 5




                                            Yarborough Applegate LLC

                                            s/David B. Yarborough, Jr.
                                            David B. Yarborough, Jr., Federal ID 7336
                                            David B. Lail, Federal ID 11228
                                            Christopher J. Bryant, Federal ID 12538
                                            291 East Bay Street, Floor 2
                                            Charleston, SC 29401
                                            843-972-0150 office
                                            843-277-6691 fax
                                            david@yarboroughapplegate.com
                                            douglas@yarboroughapplegate.com
                                            chris@yarboroughapplegate.com
                                            Attorneys for Plaintiffs

North Charleston, South Carolina
June 11, 2019.



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was served on the Court and all counsel of

       Record in compliance with the Federal Rules of Civil Procedure this 11th day of

       June, 2019.


                                                              s/Christopher J. McCool




                                                5
